                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   TIFFANY HILL, individually and on behalf of              CASE NO. C12-0717-JCC
     others similarly situated,
10
                                                              ORDER
11                              Plaintiff,
            v.
12
     XEROX BUSINESS SERVICES, LLC, a
13   Delaware Limited Liability Company,
     LIVEBRIDGE, INC., an Oregon Corporation,
14
     AFFILIATED COMPUTER SERVICES, INC.,
15   a Delaware Corporation, and AFFILIATED
     COMPUTER SERVICES, LLC, a Delaware
16   Limited Liability Company,

17                              Defendants.
18

19          This matter comes before the Court on the parties’ stipulated motion to approve their
20   proposed class notice plan (Dkt. No. 161). Having thoroughly considered the parties’ briefing
21   and the relevant record, the Court finds oral argument unnecessary and hereby GRANTS the
22   motion for the reasons explained herein.
23          On August 13, 2019, the Court certified the class. (Dkt. No. 157.) The parties now move
24   for approval of their class notice and notice plan. (Dkt. No. 161.) A court must “direct to class
25   members the best notice that is practicable under the circumstances, including individual notice
26   to all members who can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). The


     ORDER
     C12-0717-JCC
     PAGE - 1
 1   class notice must be stated in “plain, easily understood language” and contain: (i) the nature of

 2   the action; (ii) the definition of the class certified; (iii) the class claims, issues, or defenses; (iv)

 3   that a class member may enter an appearance through an attorney; (v) that the court will exclude

 4   from the class any member who requests it; (vi) the time and manner for requesting exclusion;

 5   and (vii) the binding effect of a class judgment on members. Id. The Court FINDS that the

 6   parties’ proposed notice form and notice plan satisfy the elements of Rule 23. Accordingly, the

 7   parties’ motion for approval of the proposed class notice plan (Dkt. No. 161) is GRANTED. The

 8   Court hereby ORDERS that:
 9           1. Defendants shall provide a list with updated addresses to Plaintiff’s counsel and the
10               notice administrator no later than December 21, 2019;
11           2. The notice administrator shall mail class action notices no later than January 3, 2020;
12           3. The notice and opt-out period shall close 45 days after notice is mailed to all potential
13               class members;
14           4. The notice administrator shall submit a report to the Court regarding opt-outs and the
15               final class list no later than 10 days after the opt-out period closes.
16           DATED this 17th day of December 2019.




                                                              A
17

18

19
                                                              John C. Coughenour
20                                                            UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER
     C12-0717-JCC
     PAGE - 2
